Exhibit 10.1

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT, dated as of November 9, 2017 (the “Amendment”), is made
pursuant to that certain Third Amended and Restated Revolving Credit and
Security Agreement dated as of May 22, 2015 (as amended, restated, modified or
supplemented from time to time, the “Agreement”), by and among PENNANTPARK
FLOATING RATE FUNDING I, LLC, a Delaware limited liability company, as borrower
(together with its permitted successors and assigns, the “Borrower”);
PENNANTPARK INVESTMENT ADVISERS, LLC, a Delaware limited liability company, as
the collateral manager (together with its permitted successors and assigns, the
“Collateral Manager”); the LENDERS from time to time party thereto; SUNTRUST
BANK (“SunTrust Bank”), as administrative agent for the Secured Parties (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the Secured Parties (in
such capacity, together with its successors and assigns, the “Collateral
Agent”); U.S. BANK NATIONAL ASSOCIATION, as custodian (in such capacity,
together with its successors and assigns, the “Custodian”); U.S. BANK NATIONAL
ASSOCIATION, as collateral administrator (in such capacity, together with its
successors and assigns, the “Collateral Administrator”); and U.S. BANK NATIONAL
ASSOCIATION, as backup collateral manager (in such capacity, together with its
successors and assigns, the “Backup Collateral Manager”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Collateral Manager, the Lenders, the Collateral
Agent, the Backup Collateral Manager, the Custodian, the Collateral
Administrator and the Administrative Agent have previously entered into and are
currently party to the Agreement;

WHEREAS, the Borrower has requested that the Lenders extend the Reinvestment
Period and make certain other amendments to the Agreement, and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments.

2.1. The defined terms “Interest Rate,” Lender Fee Letter”, “Single Covenant
Obligation” and “Reinvestment Period” appearing in Section 1.01 of the Agreement
shall be amended and restated in its entirety and as so amended and restated
shall read as follows:



--------------------------------------------------------------------------------

“Interest Rate” means, for any Interest Accrual Period and for each Advance
outstanding by a Lender for each day during such Interest Accrual Period:

(a) a rate equal to the Alternative Rate plus the Applicable Margin; and

(b) with respect to any Swingline Advance, a rate equal to the Base Rate plus
the Applicable Margin minus 1.00% per annum.

“Lender Fee Letter” means, collectively, (i) that certain Seventh Amended and
Restated Lender Fee Letter, dated as of the Second Amendment Effective Date, by
and among the Lenders, the Borrower and the Administrative Agent, as the same
may be amended or amended and restated from time to time, and (ii) any upfront
fee letters entered into by and among any Lender and the Borrower.

“Single Covenant Obligation” means a loan, debt obligation or Participation
Interest (for purposes of this definition, a “loan”) that:

(i) is not a Covenant Lite Loan,

(ii) does not require the Obligor to comply with at least two of the following
financial covenants during each reporting period applicable to such Collateral
Loan, whether or not any action by, or event relating to, the Obligor has
occurred: maximum leverage, maximum senior leverage, minimum fixed charge
coverage, minimum tangible net worth, minimum net worth, minimum debt service
coverage, minimum interest coverage, maximum capital expenditures, minimum
EBITDA, or other customary financial covenants; and

(iii) either, at the time of acquisition of such loan: (a) is an Eligible First
Lien Obligation, or (b)(x) has an Obligor with a trailing twelve month EBITDA of
at least the Dollar Equivalent of $40,000,000, (y) has a rating of at least “B-”
from S&P and “B3” from Moody’s, and (z) is an Eligible Second Lien Obligation.

“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) November 9, 2020 (or such later date as may be
agreed by the Borrower and each of the Lenders and notified in writing to the
Agents) or (b) the date of the termination of the Commitments pursuant to
Section 6.01.

 

-2-



--------------------------------------------------------------------------------

2.2. Clause (p) of the defined term “Collateral Loan” appearing in Section 1.01
of the Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:

(p) has an Obligor with a trailing twelve-month EBITDA of at least the Dollar
Equivalent of $7,500,000;

2.3. The following clauses appearing in the defined term “Concentration Limit”
appearing in Section 1.01 of the Agreement are hereby amended and restated in
their entirety and as so amended and restated shall read as follows:

(u) not more than 17.5% consists of Collateral Loans that have an Obligor with a
trailing twelve-month EBITDA of less than the Dollar Equivalent of $15,000,000;

(y) not more than 10.0% consists of Eligible Covenant Lite Loans;

2.4. Section 1.01 of the Agreement shall be further amended by deleting any and
all references to the defined term “CP Rate”.

2.5. Section 1.01 of the Agreement shall be further amended by inserting the
following defined term in alphabetical order, such defined term to read as
follows:

“Second Amendment Effective Date” means November 9, 2017.

2.6. Section 15.19(c) of the Agreement is hereby amended by adding the following
sentence at the end thereof:

For the avoidance of doubt, Mountcliff Funding LLC (“Mountcliff”) shall be the
related CP Conduit for Société Générale (“SG”) with respect to Syndicated
Advances denominated in Dollars. Mountcliff’s making, funding or maintaining any
such Dollar-denominated Syndicated Advance shall satisfy SG’s Commitment to
make, fund or maintain such Syndicated Advance, and SG’s unfunded Commitment
shall be reduced by the principal amount of Mountcliff’s Syndicated
Advances. Notwithstanding the otherwise-applicable restrictions on assignment
set forth in Section 15.06(a), without the consent of any Person other than SG
and Mountcliff and without delivering an Assignment and Acceptance or any new or
additional tax forms, (i) SG may, with the consent of Mountcliff, at any time
assign to

 

-3-



--------------------------------------------------------------------------------

Mountcliff all or any portion of SG’s Dollar-denominated Syndicated Advances,
together with SG’s rights (including, without limitation, the right to receive
payments of principal and interest thereon) and obligations with respect
thereto, and (ii) Mountcliff may, with the consent of SG or pursuant to any
purchase commitment made by SG to Mountcliff, at any time assign to SG all or
any portion of Mountcliff’s Dollar-denominated Syndicated Advances, together
with Mountcliff’s rights (including, without limitation, the right to receive
payments of principal and interest thereon) and obligations with respect
thereto. Promptly following any such assignment by SG to Mountcliff or by
Mountcliff to SG, as the case may be, SG shall notify the Administrative Agent
of such assignment and principal amount of Syndicated Advances so assigned, and
the Administrative Agent shall record such assignment in the Register pursuant
to Section 15.06(d).

2.7. Schedule 1 to the Agreement shall be amended and restated in its entirety
and as so amended and restated shall read as set forth on Exhibit A attached
hereto.

2.8. Schedule 6 to the Agreement shall be amended and restated in its entirety
and as so amended and restated shall read as set forth on Exhibit B attached
hereto.

Section 3. Assignment. Société Générale (“SG”) and Mountcliff Funding LLC
(“Mountcliff”) hereby notify the other parties hereto that on the date hereof,
SG assigned to Mountcliff, and Mountcliff assumed from SG, 100% of SG’s
outstanding Dollar-denominated Syndicated Advances with an aggregate principal
amount of $12,020,000.01 as contemplated by Section 15.19(c) of the Agreement
(as amended hereby). The parties hereto acknowledge and consent to such
assignment, and any requirement of prior notice of, or an Assignment and
Acceptance for, such assignment are hereby waived solely with respect to such
assignment and on a one-time basis. The Administrative Agent shall record such
assignment in the Register pursuant to Section 15.06(d) of the Agreement

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

4.1. The Administrative Agent, the Borrower, the Collateral Manager, and the
Lenders shall have executed and delivered this Amendment.

4.2. The Administrative Agent and each Lender shall have received all fees due
and payable under the Seventh Amended and Restated Lender Fee Letter dated as of
Second Amendment Effective Date, by and among the Administrative Agent, each
Lender and the Borrower, and any other fees due and payable to the
Administrative Agent or its affiliates.

 

-4-



--------------------------------------------------------------------------------

4.3. The Administrative Agent shall have received an opinion from Borrower’s
counsel in form and substance satisfactory to the Administrative Agent.

4.4. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

Section 5. Representations of the Borrower and Collateral Manager. Each of
Borrower and Collateral Manager hereby represent and warrant to the parties
hereto that as of the date hereof (a) each of their respective representations
and warranties contained in Article IV of the Agreement and any other Facility
Documents to which it is a party are true and correct in all material respects
as of the date hereof and after giving effect to this Amendment (except to the
extent that such representations and warranties relate solely to an earlier
date, and then are true and correct as of such earlier date) and (b) no Default
or Event of Default has occurred and is continuing under the Agreement.

Section 6. Agreement in Full Force and Effect. Except as specifically amended
herein, the Agreement shall continue in full force and effect in accordance with
its original terms. Reference to this specific Amendment need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement. Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original. Delivery of a counterpart hereof by facsimile transmission or
by e-mail transmission of an Adobe Portable Document Format File (also known as
an “PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

Section 8 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Third Amended and Restated Revolving Credit and Security Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

 

“BORROWER” AND “COLLATERAL MANAGER”

PENNANTPARK FLOATING RATE FUNDING I, LLC,

as Borrower

By:   PENNANTPARK FLOATING RATE CAPITAL LTD., its Designated Manager

 

By:   /s/ Arthur Penn   Name: Arthur Penn   Title: CEO PENNANTPARK INVESTMENT
ADVISERS, LLC, as Collateral Manager By:   /s/ Arthur Penn   Name: Arthur Penn  
Title: CEO

[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit and Security Agreement]



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT” AND “REQUIRED LENDER” SUNTRUST BANK, as Administrative
Agent By:   /s/ Pawan Churiwal   Name: Pawan Churiwal   Title: Vice President
SUNTRUST BANK, as Lender By:   /s/ Emily Shields   Name: Emily Shields   Title:
First Vice President

[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit and Security Agreement]



--------------------------------------------------------------------------------

“LENDERS” GOLDMAN SACHS BANK USA, as Lender By:   /s/ Ryan Durkin   Name: Ryan
Durkin   Title: Authorized Signatory

 

MORGAN STANLEY BANK, N.A., as Lender By:   /s/ Michael King   Name: Michael King
  Title: Authorized Signatory

 

CAPITAL ONE, N.A., as Lender By:   /s/ Young Son   Name: Young Son   Title:
Director

 

CITY NATIONAL BANK, as Lender By:   /s/ Jeffrey Feinberg   Name: Jeffrey
Feinberg   Title: Senior Vice President

 

COMERICA BANK, as Lender By:   /s/ Timothy O’Rourke   Name: Timothy O’Rourke  
Title: Vice President

 

BANK OF NEW YORK MELLON, as Lender By:   /s/ James L. Behrmann   Name: James L.
Behrmann   Title: Managing Director

[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit and Security Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender By:   /s/ Julien Thinat   Name: Julien Thinat  
Title: Authorized Signatory

 

MOUNTCLIFF FUNDING LLC, as a related CP Conduit By:   /s/ Josh Borg   Name: Josh
Borg   Title: Authorized Signatory

[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

SCHEDULE 1

COMMITMENTS AND PERCENTAGES

 

LENDER    RELATED CP CONDUIT
(DOLLAR SYNDICATED
ADVANCES)      COMMITMENT      PERCENTAGE  

SunTrust Bank

      $ 200,000,000.00        52.63157894 % 

Goldman Sachs Bank USA

      $ 15,000,000.00        3.94736842 % 

Morgan Stanley Bank, N.A.

      $ 10,000,000.00        2.63157895 % 

Capital One, N.A.

      $ 75,000,000.00        19.73684211 % 

City National Bank

      $ 25,000,000.00        6.5789474 % 

Comerica Bank

      $ 20,000,000.00        5.26315789 % 

Bank of New York Mellon

      $ 10,000,000.00        2.63157895 % 

Société Générale

     Mountcliff Funding LLC      $ 25,000,000.00        6.5789474 % 

FACILITY AMOUNT

      $ 380,000,000.00        100.0000000 %       

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

SCHEDULE 6

NOTICE INFORMATION

 

If to the Administrative Agent:    SunTrust Bank
303 Peachtree St., NE, 24th Floor
Atlanta, GA 30341
Attention: Michael Peden
Telephone No.: 404.813.5006
Facsimile No.: 404.813.0000
Email: Michael.Peden@SunTrust.com SunTrust Bank:   

If for Notices of Borrowing or Paydown Notices:

 

SunTrust Bank

303 Peachtree Street, NE, 24th Floor
Atlanta, GA 30308
Email: Three.Pillars@SunTrust.com

Attention: ASG Funding

Telephone: (404) 658-4568

Facsimile: (404) 495-2171

 

With a copy to:

 

SunTrust Bank
303 Peachtree Street NE
24th Floor, MC 3950
Atlanta, Georgia 30308

Email: TPFC.AssetManagement@SunTrust.com

Attention: ASG Portfolio Management
Telephone: (404) 813-5006
Facsimile: (404) 813-0000



--------------------------------------------------------------------------------

  

If for reporting or compliance submissions:

 

SunTrust Bank
303 Peachtree Street, NE
24th Floor
Atlanta, GA 30308

Email: TPFC.AssetManagement@SunTrust.com

Phone: (404) 813-5006

Facsimile: (404) 813-0000

Primary Contact: Michael Peden

Secondary Contact: Charles Gentles

Goldman Sachs Bank USA   

200 West Street

New York, New York 10282

Attention: Shakhi Majumdar

E-mail: shakhi.majumdar@gs.com

Telephone No: (917) 343-4050

Morgan Stanley Bank, N.A.:   

Initial Funding, Closing and Upfront Fee Notices:

 

1 New York Plaza

New York, New York 10004

Attention: John Leidner

E-mail: primarydocs@morganstanley.com

Facsimile No.: (718) 233-2132

Telephone No: (917) 260-5332

  

Borrowing Notices:

 

1300 Thames Street

Thames Street Wharf, 4th Floor

Baltimore, Maryland 21231

Attention: Morgan Stanley Loan Servicing

Facsimile No.: (718) 233-2140

Telephone No: (443) 627-4355



--------------------------------------------------------------------------------

  

Documentation and Servicing Notices:

 

1300 Thames Street

Thames Street Wharf, 4th Floor

Baltimore, Maryland 21231

Attention: Steve Delany

E-mail: doc4specportfolio@morganstanley.com

Facsimile No.: (212) 404-9645

Telephone No: (443) 627-4326

 

With a copy to:

 

1585 Broadway Avenue, 2nd Floor

New York, New York 10036

Attention: Kelly Chin

E-mail: kelly.chin@morganstanley.com

Facsimile No.: (646) 290-2831

Telephone No: (212) 761-7319

  

Legal Notices:

 

1221 Avenue of the Americas, 34th Floor

New York, New York 10020

Attention: Legal and Compliance Division

Facsimile No.: (646) 202-9232

Capital One, N.A.:   

Capital One, N.A.

90 Park Avenue, 6th Floor

New York, New York 10016

Attention: Matt Tallo

Telephone No.: (212) 834.1619

Facsimile No.: (212) 834.1747

Email: matt.tallo@capitalone.com

With a copy to:   

Capital One, N.A.

4445 Willard Avenue, 6F

Chevy Chase, Maryland 20815

Attention: Bridget Rainero

Telephone No.: (301) 280-2592

Facsimile No.: (301) 280-0296

Email: bridget.rainero@capitalone.com



--------------------------------------------------------------------------------

City National Bank:   

City National Bank

400 Park Avenue

New York, New York

Attention: Jeff Feinberg

Telephone No.: (917) 322-0634

Email: jeff.feinberg@cnb.com

Comerica   

Comerica Bank

U.S. Banking - East Group

Oaktec Office Center

3551 Hamlin Road - MC 2397

Auburn Hills, Michigan 48326

Attention:    Timothy O’Rourke

                    Vice President & Alternate Group Manager

Telephone No.: (248) 371-6351

Facsimile No.: (248) 371-6251

Email: thorourke@comerica.com

Bank of New York Mellon   

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Attention: Tina Aney

Telephone No.: (315) 765-4261

Email: CBLA3@bnymellon.com

Société Générale   

Société Générale

245 Park Avenue

New York, New York 10167

Attention: Julien Thinat / Anne-Cecile Gobert

Telephone No.: +1 212 278 7598/ +1 212 278 6874

Email: amer-glfi-pennant-park-private@sgcib.com

Mountcliff Funding LLC   

Mountcliff Funding LLC

c/o Deutsche Bank Trust Company Americas

60 Wall Street – 16th Floor

Mail Stop NYC60-1625

New York, New York 10005

Attention: Commercial Paper – Mountcliff/20 Gates

Facsimile No.: (212) 553-2463

Email: abcp.admin@db.com



--------------------------------------------------------------------------------

With a copy to:   

20 Gates Management LLC

30 Irving Place, 2nd Floor

New York, New York 10003

Attention: Josh Borg

Telephone No.: (212) 295-3784

Facsimile No.: (212) 295-3785

Email: jborg@20gates.com and mountcliff@20gates.com

If to the Collateral Agent, the Collateral Administrator or the Securities
Intermediary:   

U.S. Bank National Association

Corporate Trust Services – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attention: Jennifer Vlasuk

Ref: PennantPark Floating Rate Funding I, LLC

Facsimile No.: (866)-350-2904

Telephone No: (617)-603-6461

E-mail: jennifer.vlasuk@usbank.com

If to the Custodian:   

U.S. Bank National Association

1719 Range Way

Florence, South Carolina 29501

Mail Code: Ex - SC - FLOR

Ref: PennantPark Floating Rate Funding I, LLC

Attention: Steven Garrett

E-mail: steven.garrett@usbank.com

Facsimile No.: (843)-673-0162

Telephone No: (843)-676-8901

If to the Backup Collateral Manager:   

U.S. Bank National Association

Corporate Trust Services

Backup Servicing/PennantPark Floating Rate Funding

EP-MN-WS3D

60 Livingston Avenue

St. Paul, MN 55107

Attention: Deborah Jones Franco

Facsimile: (651)-495-8090

Telephone No.: (651)-495-3413

E-mail: Deborah.Franco@USBank.com



--------------------------------------------------------------------------------

If to the Borrower:   

PennantPark Floating Rate Funding I, LLC
c/o PennantPark Investment Advisers, LLC
590 Madison Avenue, 15th Floor

New York, NY 10022

Attention: Arthur Penn
Telephone No.: (212) 905-1010
Facsimile No.: (212) 905-1075

Email: Penn@pennantpark.com

 

and:

 

Attention: Aviv Efrat

Phone: (212) 905-1001

Facsimile No.: (212) 905-1075

Email: Efrat@pennantpark.com

If to the Collateral Manager:   

PennantPark Investment Advisers, LLC
590 Madison Avenue, 15th Floor

New York, NY 10022

Attention: Arthur Penn
Telephone No.: (212) 905-1010
Facsimile No.: (212) 905-1075
Email: Penn@pennantpark.com

 

and:

 

Attention: Sal Giannetti III

Phone: (212) 905-1050

Facsimile No.: (212) 905-1075

Email: Giannetti@pennantpark.com